          Case 1:20-cv-02698-ALC Document 1 Filed 03/31/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Marc Camille,                                                  Civ. Action #:

                                        Plaintiff,              Complaint
               -v-

 Beth Israel Medical Center,                                    Jury Trial Demanded
 a/k/a Mount Sinai Beth Israel,

                                       Defendant.

       Plaintiff Marc Camille (“Plaintiff” or “Camille”), by Abdul Hassan Law Group, PLLC,

his attorney, complaining of Defendant Beth Israel Medical Center, a/k/a Mount Sinai Beth

Israel (“Defendant” or “BIMC”), respectfully alleges as follows:

                           NATURE OF THE ACTION
1. Plaintiff alleges that he was employed by Defendant and pursuant to the Fair Labor Standards
   Act ("FLSA"), 29 U.S.C. § 216 (b), he is: (i) entitled to unpaid overtime wages from
   Defendant for working more than forty hours in a week and not being paid an overtime rate
   of at least 1.5 times his regular rate for such hours over forty in a week; and (ii) entitled to
   maximum liquidated damages and attorneys' fees pursuant to the Fair Labor Standards Act,
   29 U.S.C. §§ 201 et seq. including 29 U.S.C. § 216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that he is: (i) entitled to unpaid
   overtime wages from Defendant for working more than forty hours in a week and not being
   paid an overtime rate of at least 1.5 times his regular rate for such hours over forty in a week;
   and (ii) is entitled to maximum liquidated damages and attorneys’ fees, pursuant to the New
   York Minimum Wage Act ("NYMWA"), N.Y. Lab. Law §§ 650 et seq., including NYLL §
   663, and the regulations thereunder.


3. Plaintiff is also entitled to recover his unpaid wages, and wage deductions, under Article 6 of
   the New York Labor Law including Section 191, 193, and compensation for not receiving
   notices and statements required by NYLL 195, under Article 6 of the New York Labor Law



                                                     1
           Case 1:20-cv-02698-ALC Document 1 Filed 03/31/20 Page 2 of 9



   and is also entitled to maximum liquidated damages, interest, and attorneys’ fees pursuant to
   Section 198 of the New York Labor Law.


                         JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 USC § 216(b).


6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2202,
   2201.


                              THE PARTIES
7. Plaintiff Marc Camille (“Plaintiff” or “Camille”) is an adult, over eighteen years old, who
   currently resides in Kings County in the State of New York.


8. Upon information and belief and all times relevant herein, Defendant Beth Israel Medical
   Center (“Defendant” or “BIMC”) was a New York corporation with a place of business
   located at 1st Avenue 16th Street, New York, NY 10003, where Plaintiff was employed.

                              STATEMENT OF FACTS
9. Upon information and belief, and at all relevant times herein, Defendant was a hospital
   providing medical care to the public. See http://www.bethisraelny.org


10. Upon information and belief, and at all relevant times herein, Defendant employed several
   hundred employees.


11. Plaintiff has been employed by Defendant from in or around March 2017 to on or about



                                                2
          Case 1:20-cv-02698-ALC Document 1 Filed 03/31/20 Page 3 of 9



   October 27, 2019.


12. At all times relevant herein, Plaintiff was employed by Defendant as a security personnel.


13. At all times relevant herein, Plaintiff was an hourly employee of Defendant and his last
   hourly rate was $30.00 an hour.


14. Upon information and belief, and at all times relevant herein, Plaintiff worked about 48-60
   hours each week for Defendant and likely more, 5-6 days a week.

15. At all times relevant herein, Defendant deducted at least 30 minutes for lunch from Plaintiff’s
   weekly wages for each workday of the week. However, due to the demands and nature of the
   job, Plaintiff did not receive a bona fide meal break within the meaning of the FLSA. As a
   result, Plaintiff is owed overtime wages for at least 2.5-3 hours per week, for each week
   during his employment with Defendant.

16. At all times relevant herein, Plaintiff was not paid for all hours in a week, for each week
   during his employment with Defendant – Defendant withheld and willfully failed to pay
   Plaintiff all his wages due for all his hours worked in each week, including his overtime
   hours – the weekly pay statements reflected payment for a lot fewer hours than Plaintiff
   actually worked. For example, during the summer of 2019, Plaintiff worked about 60 hours a
   week, 5 days a week as he was required to do but he was only paid for about 40 hours by
   Defendant.

17. At all times relevant herein, Plaintiff was required to work six days a week about twice a
   month but he was not paid any wages for working such additional overtime on his sixth
   workday or he was forced to take a day off in the following workweek and was never paid at
   the required overtime rate for such additional overtime hours.


18. A more precise statement of the hours and wages may be made when Plaintiff Camille
   obtains the wage and time records Defendant was required to keep under the FLSA and
   NYLL. Accurate copies of Plaintiff’s wage and time records that Defendant was required to



                                                 3
          Case 1:20-cv-02698-ALC Document 1 Filed 03/31/20 Page 4 of 9



   keep pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are
   incorporated herein by reference.


19. At all times relevant herein, Defendant did not provide Plaintiff with the notice(s) required
   by NYLL 195(1).


20. At all times relevant herein, Defendant did not provide Plaintiff with the statement(s)
   required by NYLL 195(3) – the statements provided to Plaintiff did not contain all the hours
   worked by Plaintiff and did not state rates of pay, among other deficiencies.


21. Upon information and belief, and at all times relevant herein, Defendant had revenues and/or
   transacted business in an amount exceeding $500,000 annually.


22. At all times applicable herein, Defendant conducted business with vendors and other
   businesses outside the State of New York.


23. At all times applicable herein and upon information and belief, Defendant conducted
   business in interstate commerce involving the purchase medical equipment and supplies.


24. Defendant as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.


25. Defendant as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.


26. At all times applicable herein and upon information and belief, Defendant transacted
   business with insurance companies, banks and similar lending institutions outside the State of
   New York.


27. At all times applicable herein and upon information and belief, Defendant utilized the
   instrumentalities of interstate commerce such as the United States mail, internet electronic



                                                 4
          Case 1:20-cv-02698-ALC Document 1 Filed 03/31/20 Page 5 of 9



   mail and telephone systems.


28. At all times relevant herein and for the time Plaintiff was employed by Defendant, Defendant
   failed and willfully failed to pay Plaintiff an overtime rate of 1.5 times his regular rate of pay
   for all hours worked in excess of forty hours in a week for each week in which such overtime
   was worked.


29. Upon information and belief, and at all relevant times herein, Defendant failed to display
   federal and state minimum wage/overtime posters.


30. Upon information and belief, and at all relevant times herein, Defendant failed to notify
   Plaintiff of his federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that he could seek enforcement of such rights through the government enforcement
   agencies.

31. “Plaintiff” as used in this complaint refers to the named Plaintiff.


32. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
       FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. (Unpaid Overtime)
33. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 32
   above as if set forth fully and at length herein.


34. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the FLSA – 29 USC 201 et Seq.


35. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendant constituted an enterprise(s) engaged in
   commerce within the meaning of 29 U.S.C. § 207.



                                                  5
          Case 1:20-cv-02698-ALC Document 1 Filed 03/31/20 Page 6 of 9



36. At all times relevant herein, Defendant transacted commerce and business in excess of
   $500,000.00 annually or had revenues in excess of $500,000.00 annually.


37. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff overtime
   compensation at rates of at least 1.5 times his regular rate of pay for each and all hours
   worked in excess of forty hours in a work week, in violation of 29 U.S.C. § 207.

                               Relief Demanded
38. Due to Defendant's FLSA violations, Plaintiff is entitled to recover from Defendant
   individually and/or jointly, his unpaid overtime compensation, maximum liquidated
   damages, attorneys’ fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).


                     AS AND FOR A SECOND CAUSE OF ACTION
            NYLL 650 et Seq. and 12 NYCRR 142-2.2 etc. (Unpaid Overtime)

39. Plaintiff alleges, and incorporates by reference the allegations in paragraphs 1 through 37
   above as if set forth fully and at length herein.


40. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor Law, §§ 2 and 651 and the regulations and wage orders thereunder
   including 12 NYCRR § 142.

41. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff overtime
   compensation at rates not less than 1.5 times his regular rate of pay for each and all hours
   worked in excess of forty hours in a work week, in violation of the New York Minimum
   Wage Act and its implementing regulations and wage orders. N.Y. Lab. Law §§ 650 et seq.,
   including 12 NYCRR § 142-2.2.


                               Relief Demanded
42. Due to Defendant’s New York Labor Law violations, Plaintiff is entitled to recover from
   Defendant, his unpaid overtime compensation, prejudgment interest, maximum liquidated
   damages, reasonable attorneys' fees, and costs of the action, pursuant to N.Y. Labor L. §



                                                  6
          Case 1:20-cv-02698-ALC Document 1 Filed 03/31/20 Page 7 of 9



   663(1) and the regulations thereunder.


                       AS AND FOR A THIRD CAUSE OF ACTION
                             NYLL § 190, 191, 193, 195 and 198
43. Plaintiff alleges and incorporates each and every allegation contained in paragraphs 1
   through 42 above with the same force and effect as if fully set forth at length herein.


44. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor law, §§ 190 et seq., including §§ 191, 193, 195 and 198 and the
   applicable regulations thereunder.


45. Defendant violated and willfully violated NYLL §§ 190 et seq., including §§ 191, 193 and
   198, by failing to pay Plaintiff all his non-overtime wages, and overtime wages, Plaintiff was
   entitled to, as required by NYLL §§ 191, 193 and 198.

46. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   notice(s) required by NYLL 195(1) – Plaintiff is therefore entitled to and seeks to recover in
   this action the maximum recovery for this violation, plus attorneys’ fees and costs pursuant
   to NYLL 198 including NYLL 198(1-b), as well as an injunction directing Defendant to
   comply with NYLL 195(1).

47. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   statement(s) required by NYLL 195(3) – Plaintiff is therefore entitled to and seeks to recover
   in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL 198 including NYLL 198(1-d), as well as an injunction directing
   Defendant to comply with NYLL 195(1).


                               Relief Demanded
48. Due to Defendant’s New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendant, his entire unpaid wages,
   including his unpaid non-overtime and overtime wages, wage deductions, maximum
   liquidated damages, prejudgment interest, maximum recovery for violations of NYLL 195(1)


                                                  7
          Case 1:20-cv-02698-ALC Document 1 Filed 03/31/20 Page 8 of 9



   and NYLL 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor
   Law § 190 et seq. including § 198.


                              PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
49. Declare Defendant to be in violation of the Plaintiff’s rights under the Fair Labor Standards
   Act, Article 6 of the New York Labor Law, the New York Minimum Wage Act, and the
   Regulations thereunder;


50. As to the First Cause of Action, award Plaintiff his unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorneys’ fees pursuant to 29
   USC § 216(b);

51. As to his Second Cause of Action, award Plaintiff his unpaid overtime wages due under the
   New York Minimum Wage Act and the Regulations thereunder including 12 NYCRR §§
   142-2.2, together with maximum liquidated damages, prejudgment interest, costs and
   attorneys’ fees pursuant to NYLL § 663;

52. As to his Third Cause of Action, award Plaintiff all outstanding wages, including unpaid
   non-overtime wages, and overtime wages, wage deductions, plus maximum liquidated
   damages, maximum recovery for violations of NYLL 195(1) and NYLL 195(3), reasonable
   attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including §
   198, and issue an injunction directing Defendant to comply with NYLL 195(1) and NYLL
   195(3).

53. Award Plaintiff prejudgement interest on all monies due;

54. Award Plaintiff any relief requested or stated in the preceding paragraphs but which has not
   been requested in the WHEREFORE clause, in addition to the relief requested in the
   wherefore clause;

55. Award Plaintiff such other, further and different relief as the Court deems just and proper.




                                                 8
          Case 1:20-cv-02698-ALC Document 1 Filed 03/31/20 Page 9 of 9



Dated: Queens Village, New York
       March 31, 2020

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan________________
By: Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 - Fax: 718-740-2000
E-mail: abdul@abdulhassan.com
ATTORNEY FOR THE PLAINTIFF




                                            9
